Citation Nr: 0407792	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-20 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of dependency 
and indemnity compensation (DIC) benefits, prior to November 
18, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964, and died in June 1994.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) that denied the 
appellant's claim for an earlier effective date for an award 
of DIC.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
Such notice has been deemed mandatory by the Court of Appeals 
for Veterans Claims (Court).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision on the appellant's claim.  VA's 
General Counsel has held that, if, in response to notice of 
its decision on a claim, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  However, 
if a claimant has not received any notice of the VCAA in 
regard to the initial claim, then the requirements of section 
5103(a) must be met.  See VAOPGCPREC 8-03.  

There is no evidence of record in this case that the 
appellant was ever furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  
Specifically, she has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate her 
claim for an earlier effective date, and what specific 
evidence, if any, she is expected to obtain and submit, and 
what specific evidence will be retrieved by VA.  
Consequently, the case must be returned to the RO for 
appropriate action.  

Accordingly, the case is REMANDED for the following:  

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  Upon completion of the above, the 
appellant's claim for an earlier 
effective date for the grant of 
dependency and indemnity compensation 
benefits should be readjudicated.  If the 
determination remains adverse, she and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

The appellant is advised that she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


